internal_revenue_service department of the treasury index no washington dc contact person l telephone number tn reference to t i dat c dom p si - plr-116356-98 18dec98 x aa b cc d e e gs h i - year year dear this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on g f u h and i x had no shareholders no the shareholders of x are a as x's assistant secretary represents dl of year but until d2 of year assets and no operations e that although it was the intent of x and the shareholders of x for x to be an corporation beginning with year taxable_year meeting of x's board_of directors a form_2553 election by a small_business_corporation was not filed by legal counsel for x for year deduction or credit for year d3 of year effective for that year u represents that x had no items of income loss as reflected in the resolution adopted at the first a form_2553 for x was filed on its first d b c sec_1362 of the code provides that if-- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year the secretary determines that there was reasonable_cause b based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an corporation for x's first taxable_year year election to be an s_corporation by filing a form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x's year taxable_year a copy of this letter should be attached to the form_2553 accordingly provided that x makes an oo except as specifically ruled upon above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provisions of the code including whether x was or is of the code a small_business_corporation under sec_1361 b this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representatives sincerely yours welgned ht grack kim h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
